Citation Nr: 0916630	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
lumbosacral strain, prior to January 24, 2007.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to 
September 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

In correspondence to the Board dated in March 2009, the 
veteran indicated that he wished to "file a claim for 
unemployability."  This correspondence constitutes a claim 
for entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU), and that 
issue is referred to the RO for the appropriate development.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran requested a withdrawal of the issues of entitlement 
to an evaluation greater than 20 percent for lumbosacral 
strain, prior to January 24, 2007, and entitlement to an 
increased evaluation for lumbosacral strain.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, for the issues of entitlement to an evaluation 
greater than 20 percent for lumbosacral strain, prior to 
January 24, 2007, and entitlement to an increased evaluation 
for lumbosacral strain, are met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence to the Board dated in late March 2009, by 
way of the Appeals Management Center, the veteran stated that 
he wished to withdraw his appeal with respect to the issues 
of issues of entitlement to an evaluation greater than 20 
percent for lumbosacral strain prior to January 24, 2007, and 
entitlement to an increased evaluation for lumbosacral 
strain.  Specifically, he stated that he accepted the 
increased evaluation of 60 percent disabling with respect to 
his service-connected back disorder, and that because he was 
filing a claim for TDIU, it (the TDIU claim) "should be the 
only claim open at this time.  All other claims should be 
closed."

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the claimant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b) (1).

In his March 2009 letter to the Board, the veteran requested 
that the issues of entitlement to an evaluation greater than 
20 percent for lumbosacral strain, prior to January 24, 2007, 
and entitlement to an increased evaluation for lumbosacral 
strain, be withdrawn.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to these issues, and as the Board consequently does 
not have jurisdiction to review the appeal with respect to 
those issues, they are dismissed.


ORDER

The issues of entitlement to an evaluation greater than 20 
percent for lumbosacral strain, prior to January 24, 2007, 
and entitlement to an increased evaluation for lumbosacral 
strain, are dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


